Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, and 11 of copending Application No. 17/030,879. Although the claims at issue are not identical, they are not patentably distinct from each other because they require a thread connection pair having the same structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 and 10  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, and 11  of copending Application No. 17/034,319 in view of GB 826,136 (“the GB patent”). The claims of the instant application differ from that of the copending application in that the instant claims teach an asymmetric thread and the copending application teaches a symmetric thread. However, the GB patent teaches that external and internal threads can both be symmetric, or can both be asymmetric with a left taper smaller than a right taper (figs. 1 & 2, page 2 lines 82-124). Thus, it would be predictable that the copending application having asymmetric threads with a left taper smaller than a right taper will provide a threaded connection suitable for its intended use. Therefore, it would be obvious to modify the threads of the copending application such that the threads are asymmetric with a left taper smaller than a right taper. 
This is a provisional nonstatutory double patenting rejection.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites some limitations in parenthesis which makes it confusing as to whether the limitations are required.
Claim 1 recites a left taper and a right taper in line 7. It is unclear if this is referring to the smaller left taper and the greater right taper previously introduced.
Claim 1 recites a large middle and two small ends. The terms “large” and “small” are relative terms which render the claim indefinite.
Claim 1 recites a thread body of the internal thread (6) is a helical bidirectional tapered hole (41). It is unclear if the helical bidirectional tapered hole is referring to the bidirectional tapered hole previously introduced. In addition, it is unclear how a thread body can be a hole. For purposes of examination, the thread body will be interpreted to delimit the hole.
Claim 1 recites "non-entity space" and “material entity”. The quotations render these limitations indefinite.
Claim 1 recites a helical bidirectional truncated cone body. It is unclear if this is referring to the bidirectional truncated cone body previously introduced.
the internal thread (6) and the external thread (9) contain the cone body through tapered holes. It is unclear how the external thread, which comprises the cone body, can contain the cone body through tapered holes.
Claim 1 recites inner and outer tapered surfaces. It is unclear if this is referring to the left and right tapered surfaces previously introduced.
The wording of claim 1 makes it confusing as to whether the asymmetric thread shape is on the internal thread, external thread, or both. 
Claim 1 recites technical performances mainly depend on the size of conical surfaces and tapers of thread bodies fitted with each other; preferably, the first taper angle (al) is greater than 0 and smaller than 53; and the second taper angle (a2) is greater than 0 and smaller than 53; and in individual special fields, preferably, the second taper angle (a2) is greater than or equal to 53 and smaller than 180. The term “mainly” is indefinite. In addition, use of the term “preferably” is indefinite because it is unclear if the following limitations are required.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as having the following structure:
A bolt and nut connection structure, comprising:
an external thread and an internal thread in thread fit and each comprising a helical asymmetric bidirectional tapered body having an olive-like shape, the helical asymmetric bidirectional tapered body comprises a middle and two ends such that a distance of the middle from a central axis of the bolt is greater than a distance of the each of the two ends;
a thread body of the internal thread delimits a helical bidirectional tapered hole on an inner surface of a cylindrical body;
a thread body of the external thread delimits a helical bidirectional truncated cone body on an outer surface of a columnar body;
wherein the internal thread contains the cone body of the external thread in the tapered hole such that surfaces of the cone body and tapered hole contact other; 
wherein the helical asymmetric bidirectional tapered body comprises a left taper formed on a left tapered surface corresponding to a first taper angle and a right taper formed on a right tapered surface corresponding to a second taper angle, the 
wherein the first taper angle is greater than 0 degrees and smaller than 53 degrees, and the second taper angle is greater than 0 degrees and smaller than 180 degrees.

Claim 2 recites the bidirectional tapered internal thread (6) in the olive-like shape (93) comprises a left conical surface of a conical surface (42) of the bidirectional tapered hole, i.e., a first helical conical surface (421) of the tapered hole, a right conical surface, i.e., a second helical conical surface (422) of the tapered hole, … the bidirectional tapered external thread (9) in the olive-like shape (93) comprises a left conical surface of a conical surface (72) of the bidirectional truncated cone body, i.e., a first helical conical surface (721) of the truncated cone body, a right conical surface, i.e., a second helical conical surface (722) of the truncated cone body. It is unclear if the left conical surface, conical surface, and first helical conical surface are all referring to the same surface. It is unclear if the right conical surface and the second helical conical surface are all referring to the same surface.
Claim 2 recites the following element multiple times: a left conical surface, a conical surface, a first helical conical surface, a right conical surface, a second helical conical surface,  a helical outer flank, a rotating body, a constant speed, a right-angled side, a right-angled trapezoid union, a rotating center, two hypotenuses, lower bottom sides of two right-angled trapezoids, and different right-angled sides. It is unclear if the second recitation is referring to the first recitation. 
Claims 3 and 4 recite the right-angled trapezoid union rotates a circle. It is unclear how the union rotates a circle. For purposes of examination, this limitation will be interpreted as the trapezoid union rotating around the central axis.
Claims 3 and 4 recite a constant speed. It is unclear if this is referring to one of the constant speeds introduced in claim 2.
Claim 5 recites the left conical surface, the right conical surface, the first helical conical surface, the second helical conical surface, the internal helical line, the first helical conical surface, the second helical conical surface, and the external helical line. There is insufficient antecedent basis for these limitations.
Claim 6 recites the lower bottom surfaces. There is insufficient antecedent basis for this limitation.
Claim 7 recites the thread pair, the first helical conical surface, the second helical conical surface (422), the second helical conical surface (722), the inner and outer cones, the helical lines, the conical surface (72), and the special conical surface (42). There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the internal threads comprise bidirectional tapered threads (1), unidirectional tapered threads and traditional threads that may be in accordance with the technical spirit of the present invention due to mutual thread fit with the bidirectional tapered external thread (9), such as triangular threads, trapezoidal threads, sawtooth threads, rectangular threads and arc threads. The phrase “may be in accordance with the technical spirit of the present invention due to mutual thread fit with the bidirectional tapered external thread (9), such as …” render this limitation indefinite as to what types of threads would read on the limitation.
Claim 9 recites a nut and a nut. It is unclear if the nuts are referring to the same nut. It is recommended the claim to amended to recite “a first nut and a second nut”.
Claims 1, 2, 5, and 8-10 recite i.e. …. It is unclear if what is after the “i.e.” is required.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 826,136 (“the GB patent”).
Claim 1 recites a bolt and nut connection structure of an olive-shape bidirectional tapered thread with smaller left taper and greater right taper, i.e., a bolt and nut connection structure of an olive-like (left taper is smaller than right taper) asymmetric bidirectional tapered thread, comprising: an external thread and an internal thread in thread fit, wherein a complete unit thread of the olive-like (left taper is smaller than right taper) asymmetric bidirectional tapered thread is a helical asymmetric bidirectional tapered body in an olive-like shape and with a left taper smaller than a right taper and with a large middle and two small ends, comprising a bidirectional tapered hole and/or a bidirectional truncated cone body. The GB patent teaches a bolt 1 and nut 4 connection structure wherein both the bolt and nut comprise asymmetric threads that engage each other with the left taper having a smaller length than the right taper, and the left taper having a smaller angle with respect to a line normal to the axis 5 (fig. 2, page 2 lines 109-124). Further, a single thread is helical and comprises an olive-like shape, i.e. a center with a larger diameter than the ends (fig. 2). Further, the threads of the nut delimit a bidirectional tapered hole that houses a truncated cone body defined by the external thread (fig. 2).
Claim 1 also recites a thread body of the internal thread is a helical bidirectional tapered hole on an inner surface of a cylindrical body and exists in the form of "non-entity space"; a thread body of the external thread is a helical bidirectional truncated cone body on an outer surface of a columnar body and exists in the form of "material entity". As detailed above, the internal thread is on an inner surface of a bolt and delimits a helical hole comprising bidirectional tapers, and, the external thread is on an outer surface of a bolt and has bidirectional tapers that delimit truncated cones.
Claim 1 further recites the left taper formed on a left tapered surface of the asymmetric bidirectional tapered body corresponds to a first taper angle; the right taper formed on a right tapered surface corresponds to a second taper angle; the left taper and the right taper have opposite directions and different tapers; the internal thread and the external thread contain the cone body through tapered holes until inner and outer tapered surfaces bear each other; technical performances mainly depend on the size of conical surfaces and tapers of thread bodies fitted with each other; preferably, the first taper angle is greater than 0 and smaller than 53; and the second taper angle is greater than 0 and smaller than 53; and in individual special fields, preferably, the second taper angle is greater than or equal to 53 and smaller than 180. As illustrated in fig. 2 of the GB patent, the left and right tapers on the internal and external thread extend in opposite directions, e.g. the left taper extends inward when moving from left to right and the right taper extends outward when moving from left to right (fig. 2). Further, the first taper angle has an angle of 30 degrees with respect to a line normal to the axis 5, and the second taper angle has an angle of 60 degrees with respect to the line normal to the axis 5 (fig. 2, page 2 lines 109-124). In, addition, inner and outer surfaces of the internal and external threads bear on each other to obtain centering action (page 2 lines 109-124).
Claim 2 recites the bidirectional tapered internal thread in the olive-like shape comprises a left conical surface of a conical surface of the bidirectional tapered hole, i.e., a first helical conical surface of the tapered hole, a right conical surface, i.e., a second helical conical surface of the tapered hole, and an internal helical line; … the bidirectional tapered external thread in the olive-like shape comprises a left conical surface of a conical surface of the bidirectional truncated cone body, i.e., a first helical conical surface of the truncated cone body, a right conical surface, i.e., a second helical conical surface of the truncated cone body, and an external helical line. As illustrated in fig. 2 of the GB patent, each other the internal and external threads form left and right conical surfaces and a helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads.
Claim 2 also recites the shape formed by the first helical conical surface (421) of the tapered hole and the second helical conical surface (422) of the tapered hole, i.e., the bidirectional helical conical surfaces, is the same as the shape of a helical outer flank of a rotating body, which circumferentially rotates at a constant speed by using a right-angled side of a right-angled trapezoid union as a rotating center and is formed by two hypotenuses of the right-angled trapezoid union when the right-angled trapezoid union axially moves at a constant speed along a central axis of the cylindrical body (2), wherein the right-angled side is coincident with the central axis of the cylindrical body (3); the right-angled trapezoid union is formed by symmetrically and oppositely jointing lower bottom sides of two right-angled trapezoids with the same lower bottom sides and upper bottom sides and different right-angled sides; the shape formed by the first helical conical surface (721) of the truncated cone body and the second helical conical surface (722) of the truncated cone body, i.e., the bidirectional helical conical surfaces, is the same as the shape of a helical outer flank of a rotating body, which circumferentially rotates at a constant speed by using a right-angled side of a right-angled trapezoid union as a rotating center and is formed by two hypotenuses of the right-angled trapezoid union when the right-angled trapezoid union axially moves at a constant speed along a central axis of the columnar body (3), wherein the right-angled side is coincident with the central axis of the columnar body (3); and the right-angled trapezoid union is formed by symmetrically and oppositely jointing lower bottom sides of two right-angled trapezoids with the same lower bottom sides and upper bottom sides and different right-angled sides. As illustrated in annotated fig. 2 of the GB patent illustrated below, the shapes of the conical surfaces of both the internal and external threads have the shape described above.

    PNG
    media_image1.png
    422
    553
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating. 
Claim 4 recites when the right-angled trapezoid union rotates a circle at a constant speed, the axial movement distance of the right-angled trapezoid union is equal to the length of the sum of the right-angled sides of two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 1 & 2 of the GB patent, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 2 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the bidirectional tapered body, i.e., the first helical conical surface of the tapered hole and the second helical conical surface of the tapered hole and the internal helical line are continuous helical surfaces or discontinuous helical surfaces; and/or the first helical conical surface of the truncated cone body and the second helical conical surface of the truncated cone body and the external helical line are continuous helical surfaces or discontinuous helical surfaces. The GB patent teaches the threads being continuous helical surfaces (figs. 1 & 2).
Regarding claim 6, the GB patent further teaches the internal thread is formed by symmetrically and oppositely jointing the lower bottom surfaces of two tapered holes with the same lower bottom surfaces and upper top surfaces and different cone heights, and the upper top surfaces are located at both ends of the bidirectional tapered hole to form the asymmetric bidirectional tapered thread in the olive-like shape, comprising that the upper top surfaces are respectively jointed with the upper top surfaces of the adjacent bidirectional tapered holes and/or will be respectively jointed with the upper top surfaces of the adjacent bidirectional tapered holes to form a helical shape to form the asymmetric bidirectional tapered internal thread in the olive-like shape. As illustrated in fig. 2 of the GB patent, each taper of a single thread of the internal thread delimits a cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the upper surfaces of the cones are at ends of the individual thread such that they are joined with upper surfaces of adjacent threads.
the external thread is formed by symmetrically and oppositely jointing the lower bottom surfaces of two truncated cone bodies with the same lower bottom surfaces and upper top surfaces and different cone heights, and the upper top surfaces are located at both ends of the bidirectional truncated cone body to form the asymmetric bidirectional tapered thread in the olive-like shape, comprising that the upper top surfaces are respectively jointed with the upper top surfaces of the adjacent bidirectional truncated cone bodies and/or will be respectively jointed with the upper top surfaces of the adjacent bidirectional truncated cone bodies to form a helical shape to form the asymmetric bidirectional tapered external thread in the olive-like shape. As illustrated in fig. 2 of the GB patent, each taper of a single thread of the external thread delimits a cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the upper surfaces of the cones are at ends of the individual thread such that they are joined with upper surfaces of adjacent threads.
Claim 7 recites self-locking of the thread pair composed of the internal thread and the external thread is produced as follows: the first helical conical surface of the tapered hole and the second helical conical surface of the tapered hole matched with the first helical conical surface of the truncated cone body and the second helical conical surface of the truncated cone body take the contact surface as the supporting surface to make the inner and outer cones are centered in inner and outer diameters under the guidance of the helical lines until the conical surface of the bidirectional truncated cone body is cohered with the special conical surface to achieve one-directional bearing of the helical conical surface and/or bidirectional simultaneous bearing of the helical conical surface and/or until the sizing fit and self-positioning contact and/or until the sizing interference contact. This limitation is interpreted as intended use. The GB patent teaches the threads obtain centering action in one direction via matching the internal and external threads such that conical surfaces of the external thread contact conical surface of the internal thread (fig. 2, page 2 lines 109-124).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published  May 26, 2017 (“NPL”).
Regarding claim 3, the GB patent fails to explicitly teach when the right-angled trapezoid union rotates a circle at a constant speed, the axial movement distance of the right-angled trapezoid union is at least double the length of the sum of the right-angled sides of two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted herewith). With a double start thread, every time the screw 
In this case, both the GB patent and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of the GB patent to be a double start thread such that the lead is doubled. Since the GB patent teaches the lead equal to the pitch (figs. 1 & 2), creating a double start thread would make the lead two times the pitch.
Given the above modification, since the lead of the GB patent is doubled, the shape of a thread of the GB patent would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of Bolt Science, The Use of Two Nuts to Prevent Self Loosening, available at https://www.boltscience.com/pages/twonuts.htm, Screen shot taken on February 25, 2017 (“NPL2”).
Claim 8 recites the bolt and double-nut connection structure is adopted, the double nuts are respectively located on the left and right sides of a fastened workpiece and/or the bolt and single-nut connection structure is adopted, comprising a single nut (21) located on the right side or left side of the fastened workpiece and/or the bolt and double-nut connection structure is adopted, and the double nuts are located on a single side of the fastened workpiece. The GB patent teaches a bolt and single nut connection wherein the nut can be located on the left side of a fastened workpiece (fig. 2, wherein the head of the bolt and the nut is capable of fastening a workpiece therebetween).
Claim 8 also recites the internal threads comprise bidirectional tapered threads (1), unidirectional tapered threads and traditional threads that may be in accordance with the technical spirit of the present invention due to mutual thread fit with the bidirectional tapered external thread (9), such as triangular threads, trapezoidal threads, sawtooth threads, rectangular threads and arc threads. The GB patent teaches sawtooth threads as the internal threads (fig. 2, page 2 lines 121-124).
The GB patent fails to explicitly teach when one nut has been effectively combined with the bolt together, i.e., the internal thread (6) and the external thread (9) forming the tapered thread connection pair (10) are effectively cohered together, another nut may be removed and/or remained; the removed nut serves as an installation process nut. However, this would have been obvious in view of NPL2. 
NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both the GB patent and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using modifying the size of the bolt shank or the nut such that a second nut can be screwed onto the bolt of the GB patent, having the same thread as the nut taught by the GB patent, and that doing so can provide superior locking capability. Thus, it would be obvious to modify the axial length of the bolt shaft or nut of the GB patent such that a second nut can be screwed thereon having the same internal thread as the nut taught by the GB patent. 
Given the above modification, a second nut is capable of being screwed on the bolt and being used as an installation process nut.
Claim 9 recites when a connecting hole of the cylindrical body (2) is screwed into the screw-in end of the columnar body (3), the screw-in direction is required, i.e., the connecting hole of the cylindrical body (2) cannot be reversely screwed in. Due to the helical shape of the threads of the GB patent, one of skill in the art will appreciate that the nut can only be tightened on the bolt by screwing in one direction.
While the GB patent teaches the connecting hole is a threaded hole formed in a nut (fig. 2, page 2 lines 109-124), the GB patent fails to explicitly teach the connecting hole is a threaded hole formed in [another] nut; and the nuts refer to objects having a thread structure including nuts on the inner surface of the cylindrical body. However, this would have been obvious in view of NPL2. 
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Regarding claim 10, the GB patent fails to explicitly teach the internal thread and/or the external thread comprise single-pitch thread bodies that are incomplete tapered geometries, i.e., the single-pitch thread bodies are incomplete unit threads. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (Title) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both the GB patent and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”